     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 1 of 26 Page ID #:1



 1    Juan Hong (State Bar No. 234046)
      Law Office of Juan Hong, A Law Corp.
 2    4199 Campus Drive, Suite 550
 3
      Irvine, CA 92612
      Phone: (949) 509-6505
 4    Fax: (949) 335-6647
      Email: jhong48@gmail.com
 5
      Attorney for Plaintiff
 6    CONNIE CHONG
 7
 8
 9                                 United States District Court
10
                               For the Central District of California

11
       CONNIE CHONG, Individually and On )         Case No.
12     Behalf of All Others Similarly Situated )
                                               )   CLASS ACTION
13                                             )
       vs.                                         COMPLAINT FOR:
14                                             )   (1) VIOLATION OF CAL. BUS. &
                                               )
15     HORMEL FOODS CORP., and DOES )              PROF. CODE §17200: Unlawful
       1 through 10.                           )   Conduct
16                                             )   (2) VIOLATION OF CAL. BUS. &
17
                                               )   PROF. CODE §17200 Unfair Conduct
       Defendants.                             )   (3) VIOLATION OF CAL. BUS. &
18                                             )   PROF. CODE §17500 et seq.
                                               )
19                                             )   (4) VIOLATION OF CAL. CIVIL
                                               )   CODE §1750 et seq.
20                                             )   (5) UNJUST ENRICHMENT/
21                                             )   BREACH OF QUASI CONTRACT
                                               )
22
23
24
25
26
27

28
                                          1 (COMPLAINT)
     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 2 of 26 Page ID #:2



 1
      INTRODUCTION
 2
      1.    Plaintiff Connie Chong (“Plaintiff”), individually and on behalf of all others
 3    similarly situated, bring this Class Action Complaint against Hormel Foods Corp.
 4    (“Defendant”), and on the basis of personal knowledge, information and belief, and
 5    investigation of counsel, alleges as follows:
 6    2.    This action deals with two products by Defendant: SPAM 25% LESS
 7    SODIUM, and SPAM LITE (“the SPAM Products”). At all relevant times,
 8    Plaintiff bought the SPAM Products from grocery markets including the Hannam
 9    Chain Market located at 2740 W. Olympic Blvd., Los Angeles, California.
10    Plaintiff paid about $3 - 4 each.
11    3.    “SPAM” is a canned meat and poultry line that Defendant manufactures,
12    markets, and sells.
13    4.    Defendant labels the SPAM 25% LESS SODIUM with prominent claim,
14    “25% Less Sodium,” which consumers perceive to mean that the canned meats are
15    low in sodium and healthy. The product includes a mark stating: “US Inspected
16    and Passed By Department of Agriculture.” The nutrient facts indicate 16g of total

17
      fat and 580mg of sodium. Defendant labels the SPAM LITE with prominent

18
      claims, “50% Less Fat, 25% Less Sodium, and 33% Fewer Calories,” which
      consumers perceive to mean that the SPAM LITE is low in sodium and fat to be
19
      healthy. The product includes a mark stating: “US Inspected and Passed By
20
      Department of Agriculture.” The nutrient facts indicate 8g of total fat and 580mg
21
      of sodium.
22
      5.    The “Nutrition Facts” on the side panel shows that the SPAM Products
23
      contain sodium at a higher level than the sodium content of 480 mg above which
24
      the food is disqualified from making a health claim. The SPAM Products contain
25
      sodium at 580 mg. The SPAM 25% LESS SODIUM and the SPAM LITE contain
26
      total fat at 16g and 8g, respectively. The SPAM Products contain fat at a higher
27

28
                                          2 (COMPLAINT)
     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 3 of 26 Page ID #:3



 1
      level than the fat content of 3g above which the food is disqualified from making a
 2
      health claim.
 3    6.    The labels of the SPAM products do not expressly claim that the products
 4    are healthy or healthful.
 5    7.    At all relevant times, the Defendant’s website,
 6    http://www.spam.com/varieties/spam-lite, includes advertising statements for
 7    SPAM Lite that: “Heavy on the flavor, light on the other stuff. This variety offers
 8    the scrumptiousness of SPAM® Classic with 33% less calories, 50% less fat and
 9    25% less sodium, which means you can enjoy the taste you love more often. It’s
10    the perfect SPAM® variety for swimsuit season.” The plaintiff saw the statements
11    during the relevant times. The advertising statements mislead reasonable
12    consumers that the product is healthful.
13    8.    At all relevant times, the Defendant’s website,
14    http://www.spam.com/varieties/spam-less-sodium, includes advertising statements
15    for the 25% Less Sodium SPAM that: “Having to cut back on sodium can take a
16    lot of tasty things out of the equation. Fortunately, SPAM® Less Sodium is not

17
      one of those things. It provides the same delicious SPAM® Classic flavor with

18
      25% less sodium. There’s no sacrifice with this meat treat!” The plaintiff saw the
      statements during the relevant times. The advertising statements mislead
19
      reasonable consumers that the product is healthful.
20
      9.    When Plaintiff purchased the SPAM Products, she did not read the
21
      “Nutrition Facts.” Plaintiff would not have purchased the SPAM Products had she
22
      known that the sodium and fat contents exceed the disqualifying levels.
23
      Quantitative information comparing the levels of sodium and fat in the SPAM
24
      Products per labeled serving size with that of the reference products that they
25
      replace is not prominently placed thereon with such conspicuousness (as compared
26
      with other words, statements, designs, or devices, in the labeling), and is not easily
27
      legible.
28
                                         3 (COMPLAINT)
     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 4 of 26 Page ID #:4



 1
      10.   Plaintiff’s claim is essentially that, because defendant’s labels did not
 2
      comply with state and/or federal requirements regarding the quantitative
 3    information, she could not see or did not understand the quantitative information,
 4    and therefore was misled by the unlawful packaging and purchased the product
 5    based thereon. Defendant’s products are misbranded and unmarketable. Plaintiff
 6    was misled as a result of the misbranding and suffered economic injury because
 7    she purchased the products she otherwise would not have.
 8    11.   She would purchase the products as long as Defendant repairs the labels
 9    complying with state and/or federal requirements, or Defendant reduces the sodium
10    and fat contents below the disqualifying levels.
11
12    NATURE OF THE ACTION
13    12.   Defendant ensnared Plaintiff and thousands of other consumers-victims
14    (“Class”) in a misleading scheme nationwide to sell Defendant’s canned meat and
15    poultry line, including SPAM LITE, and SPAM LESS 25% SODIUM (“SPAM
16    Products”). Plaintiff purchased the SPAM Products. Defendant uniformly misled

17
      Plaintiff and the Class that they would buy the SPAM Products.

18
      13.   Plaintiff brings this class action on behalf of herself and all other similarly
      situated consumers who purchased the SPAM Products asserting claims under
19
      California’s Unfair Competition Law, Cal. Bus. & Prof. Code §17200, et seq.
20
      (“UCL” or “§17200”); the Consumer Legal Remedies Act, Cal. Civ. Code §1750,
21
      et seq. (“CLRA”); the False Advertising Law, Cal. Bus & Prof. Code §17500, et
22
      seq. (“FAL” or “17500”); Unjust Enrichment/Breach of Quasi Contract.
23
      14.   Plaintiff seeks damages and equitable relief on behalf of herself and the
24
      Class, which relief includes, but is not limited to, the following: their monetary
25
      damages; restitution; refunding Plaintiff and class members the full amount paid
26
      for the SPAM Products; injunctive relief for an order enjoining Defendant from
27
      falsely marketing and advertising the SPAM Products; punitive damages; costs and
28
                                         4 (COMPLAINT)
     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 5 of 26 Page ID #:5



 1
      expenses, including attorneys’ and expert fees; interest; and any additional relief
 2
      that this Court determines to be necessary or appropriate to provide complete relief
 3    to Plaintiff and the Class.
 4
 5    JURISDICTION AND VENUE
 6    15.    This Court also has original jurisdiction over this action under the Class
 7    Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2) (“CAFA”), as to the named
 8    Plaintiff and every Class Member, because the proposed Class contains more than
 9    100 members, the aggregate amount in controversy exceeds $5 million, and Class
10    Members reside across the United States and are therefore diverse from Defendant.
11    16.    The Court has supplemental jurisdiction over Plaintiff’s state law claims
12    pursuant to 28 U.S.C. §1367(a). Plaintiff has filed affidavits showing that this
13    action has been commenced in a proper county pursuant to Cal. Civ. Code
14    §1780(d).
15    17.    This Court has personal jurisdiction over Defendant because it has
16    significant minimum contacts with this State, and intentionally availed itself of the

17
      laws of California by transacting a substantial amount of business throughout the

18
      State and this District, including but not limited to, the promotion, marketing,
      advertising, and sale of the SPAM Products throughout California and Los Angeles
19
      County, and on the Internet to consumers located throughout California and Los
20
      Angeles County.
21
      18.    Venue is proper under 18 U.S.C. § 1965(a), because Defendant is subject to
22
      personal jurisdiction in this District as alleged above, and Defendant has agents
23
      located in this District.
24
25
      PARTIES
26
      19.    Plaintiff Connie Chong (“Plaintiff”) is a resident of the state of California.
27
      At all relevant times since 2015, Plaintiff learned about the SPAM Products when
28
                                          5 (COMPLAINT)
     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 6 of 26 Page ID #:6



 1
      she saw the labels of the SPAM Products displayed in grocery stores in Los
 2
      Angeles, California, and the advertisements in SPAM website,
 3    https://www.spam.com. Plaintiff purchased the SPAM Products in reliance on the
 4    Defendant’s misleading labels and the advertisements.
 5    20.   Defendant Hormel Foods Corp. (“Defendant” or “Defendant Hormel” or
 6    “Hormel”) is a Delaware corporation with its principal place of business in
 7    Minnesota, 1 Hormel Place, Austin, MN 55912.
 8    21.   The true names and capacities, whether individual, corporate, associate, or
 9    otherwise, of defendants sued herein as DOES 1 through 10 are unknown to
10    Plaintiff, who therefore sues the DOE defendants by such fictitious names.
11    Plaintiff will amend this complaint to show true names and capacities when they
12    have been ascertained. Defendants will refer to Hormel Foods Corp., and DOES 1
13    through 10.
14    22.   Defendant deliberately cultivated the misleading statements through its
15    marketing of the SPAM Products.
16
17    CLASS ACTION ALLEGATIONS

18
      23.   Pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure,
      Plaintiff brings this action individually and on behalf of a proposed class defined as
19
      follows:
20
21
      The Nationwide Injunctive Relief Class. All persons residing in the United
22
      States and its territories who purchased one or more of the SPAM Products for
23
      their own use, and not for resale, since January, 2016. Plaintiff asks the Court to
24
      adjudicate only liability, declaratory relief, and injunctive relief through the
25
      Injunctive Relief Class; the Injunctive Relief Class does not seek any form of
26
      monetary relief.
27

28
                                          6 (COMPLAINT)
     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 7 of 26 Page ID #:7



 1
      California Subclass for The Injunctive Relief. All persons residing in the state
 2
      of California who purchased one or more of the SPAM Products for their own use,
 3    and not for resale, since January, 2016. Plaintiff asks the Court to adjudicate only
 4    liability, declaratory relief, and injunctive relief through the Injunctive Relief
 5    Class; the Injunctive Relief Class does not seek any form of monetary relief.
 6
 7    24.   Additionally, pursuant to Rule 23(a) and (b)(3), Plaintiff brings this action
 8    individually and on behalf of a proposed class (the “Monetary Relief Class”)
 9    defined as follows:
10
11    The Nationwide Monetary Relief Class. All persons residing in the United States
12    and its territories who purchased one or more of the SPAM Products for their own
13    use, and not for resale, since January, 2016. Plaintiff asks the Court to adjudicate
14    all remedies through Monetary Relief Class.
15
16    California Subclass for The Monetary Relief Class. All persons residing in the

17    state of California who purchased one or more of the SPAM Products for their own

18
      use, and not for resale, since January, 2016. Plaintiff asks the Court to adjudicate
      all remedies through Monetary Relief Class.
19
20
      25.   Collectively, the Injunctive Relief Class, the Monetary Relief Class, and the
21
      California Subclass are the “Class.”
22
      26.   This action is properly brought as a class action for violations of California’s
23
      Unfair Competition Law, Cal. Bus. & Prof. Code §17200 (“UCL”), California’s
24
      Consumers Legal Remedies Act, Cal. Civ. Code §1750 (“CLRA”), California’s
25
      False Advertising Law, Cal. Civ. Code §17500 (“FAL”), and Unjust Enrichment/
26
      Breach of Quasi Contract, for the following reasons:
27

28
                                          7 (COMPLAINT)
     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 8 of 26 Page ID #:8



 1
      (a) the proposed Class is so numerous and geographically dispersed throughout the
 2
      United States that the joinder of all class members is impracticable. While
 3    Plaintiff does not know the exact number and identity of all Class Members,
 4    Plaintiff is informed and believes that there are thousands. The precise number of
 5    Class Members can be ascertained through discovery; (b) the disposition of
 6    Plaintiff’s and proposed Class Members’ claims in a class action will provide
 7    substantial benefits to both the parties and the Court; (c) the proposed Class is
 8    ascertainable and there is a well-defined community of interest in the questions of
 9    law or fact alleged herein since the rights of each proposed Class member were
10    infringed or violated in the same fashion; (d) there are questions of law and fact
11    common to the proposed class which predominate over any questions that may
12    affect particular Class Members. Such common questions of law and fact include,
13    but are not limited to:
14    (1) Whether Defendant’s conduct was unlawful;
15    (2) Whether Defendant’s conduct was unfair;
16    (3) Whether Defendant’s advertising and labeling is likely to mislead the public;

17
      (4) Whether Defendant’s conduct was misleading;

18
      (5) Whether Defendant violated California’s Unfair Competition Law, Cal. Bus. &
      Prof. Code §17200 (“UCL”);
19
      (6) Whether Defendant violated California’s Consumers Legal Remedies Act, Cal.
20
      Civ. Code §1750 (“CLRA”);
21
      (7) Whether Defendant violated California’s False Advertising Law, Cal. Civ.
22
      Code §17500 (“FAL”);
23
      (8) Whether Defendant received purchase monies from Plaintiff and class members
24
      that they unjustly received;
25
      (9) Whether Plaintiff and Class Members have been harmed and the proper
26
      measure of relief;
27

28
                                         8 (COMPLAINT)
     Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 9 of 26 Page ID #:9



 1
      (10) Whether Plaintiff and Class Members are entitled to an award of punitive
 2
      damages, attorneys’ fees and expenses against Defendants; and
 3    (11) Whether, as a result of Defendant’s misconduct, Plaintiff and Class Members
 4    are entitled to equitable relief, and if so, the nature of such relief;
 5
 6    (e) Plaintiff's claims are typical of the claims of the members of the proposed
 7    Class. Plaintiff and Class Members have been injured by the same wrongful
 8    practices of Defendant. Plaintiff's claims arise from the same practices and
 9    conduct that give rise to the claims of all Class Members and are based on the
10    same legal theories;
11
12    (f) Plaintiff will fairly and adequately protect the interests of the Class in that she
13    has no interests antagonistic to those of the other Class Members, and Plaintiff has
14    retained attorneys experienced in consumer class actions and complex litigation as
15    counsel;
16
17
      (g) A class action is superior to other available methods for the fair and efficient

18
      adjudication of this controversy for at least the following reasons: (i) Given the
      size of individual Class Member’s claims and the expense of litigating those
19
      claims, few, if any, Class Members could afford to or would seek legal redress
20
      individually for the wrongs Defendant committed against them and absent Class
21
      Members have no substantial interest in individually controlling the prosecution of
22
      individual actions; (ii) This action will promote an orderly and expeditious
23
      administration and adjudication of the proposed Class claims, economies of time,
24
      effort and resources will be fostered and uniformity of decisions will be insured;
25
      (iii) Without a class action, Class Members will continue to suffer damages, and
26
      Defendant’s violations of law will proceed without remedy while Defendant
27
      continues to reap and retain the proceeds of their wrongful conduct; and (iv)
28
                                           9 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 10 of 26 Page ID #:10



 1
     Plaintiff knows of no difficulty that will be encountered in the management of this
 2
     litigation which would preclude class certification.
 3   27.   Address information for the Class Members may be used for the purpose of
 4   providing notice of the class action.
 5   28.   Plaintiff seeks damages and equitable relief on behalf of the Class on
 6   grounds generally applicable to the entire proposed Class.
 7
 8   STATEMENT OF LAW
 9
10   FEDERAL MEAT INSPECTION ACT (FMIA) and POULTRY PRODUCTS
11   INSPECTION ACT (PPIA)
12
13   29.   The United States Department of Agriculture (USDA) is responsible for
14   regulating the safety of meat and poultry products. The USDA regulates the label
15   statements at issue in this case for the SPAM 25% LESS SODIUM product, and
16   the SPAM LITE product. A mark of “US Inspected and Approved by Department

17
     of Agriculture” is printed on their labels.

18
     30.   Congress enacted the Poultry Products Inspection Act (“PPIA”) and the
     Federal Meat Inspection Act (“FMIA”) to ensure, among other things, that poultry
19
     and meat products are properly labeled. 21 U.S.C. § 602, § 451. Under the PPIA
20
     and the FMIA, meat and poultry products cannot be sold if the product has labeling
21
     that is false or misleading. U.S.C. § 457(c), § 607(d); 9 C.F.R. § 381.129(a), §
22
     317.8(a). In regulating the labeling of meat and poultry products, Congress has
23
     stated that labeling requirements “in addition to, or different than,” those set forth
24
     under the PPIA and the FMIA may not be imposed by any state. 21 U.S.C. § 467e,
25
     § 678. However, Congress provided that states may, consistent with the
26
     requirements set forth under the PPIA and the FMIA, exercise concurrent
27
     jurisdiction with the United States Department of Agriculture (“USDA”) to prevent
28
                                        10 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 11 of 26 Page ID #:11



 1
     the distribution of poultry and meat products that have labeling that is false or
 2
     misleading. 21 U.S.C. § 453(h)(1), 601(n)(1). The states’ concurrent jurisdiction
 3   has been interpreted to mean that states can impose sanctions for violations of state
 4   requirements that are equivalent to the FMIA and the PPIA’s requirements.
 5   31.   The PPIA’s and FMIA’s preemption clauses preclude states from enacting
 6   different or additional marking, labelling, packaging, or ingredient requirements
 7   but do not expressly preclude state laws regulating false or misleading advertising
 8   of products covered under the PPIA and FMIA.
 9   32.   The SPAM Products contain sodium at 580mg, are not healthy because they
10   contain sodium at the level higher than 480mg. 9 CFR § 381.463. Reasonable
11   consumers are misled that the SPAM Products are healthy.
12
13   9 CFR § 317.361 and § 381.461 Nutrient Content Claims for Sodium Content
14
15   33.   The terms ‘‘reduced sodium,’’ ‘‘reduced in sodium,’’ ‘‘sodium reduced,’’
16   ‘‘less sodium,’’ ‘‘lower sodium,’’ or ‘‘lower in sodium’’ may be used on the label

17
     or in labeling of products, provided that: (i) The product contains at least 25

18
     percent less sodium per reference amount customarily consumed than an
     appropriate reference product as described in § 317.313(j)(1) and § 381.413(j)(1);
19
     and (ii) As required in § 317.313(j)(2) and § 381.413(j)(2) for relative claims: (A)
20
     The identity of the reference product and the percent (or fraction) that the sodium
21
     differs between the two products are declared in immediate proximity to the most
22
     prominent such claim (e.g., ‘‘reduced sodium ‘product’, 50 percent less sodium
23
     than regular ‘product’ ’’); and (B) Quantitative information comparing the level of
24
     sodium in the product per labeled serving size with that of the reference product
25
     that it replaces is declared adjacent to the most prominent claim or to the nutrition
26
     information (e.g., ‘‘sodium content has been lowered from 300 to 150 mg per
27

28
                                        11 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 12 of 26 Page ID #:12



 1
     serving”). The SPAM Products present (A) and (B) above in not easily legible
 2
     boldface print in violation of 9 CFR § 381.413(j)(2).
 3
 4   9 CFR § 317.362 and § 381.462 Nutrient Content Claims for Fat Content
 5
 6   34.   The terms ‘‘reduced fat,’’ ‘‘reduced in fat,’’ ‘‘fat reduced,’’ ‘‘less fat,’’
 7   ‘‘lower fat,’’ or ‘‘lower in fat’’ may be used on the label or in labeling of products,
 8   provided that: (i) The product contains at least 25 percent less fat per reference
 9   amount customarily consumed than an appropriate reference product as described
10   in § 317.313(j)(1) and § 381.413(j)(1); and (ii). As required in § 317.313(j)(2) and
11   § 381.413(j)(2) for relative claims: (A) The identity of the reference product and
12   the percent (or fraction) that the fat differs between the two products are declared
13   in immediate proximity to the most prominent such claim (e.g., ‘‘reduced fat—50
14   percent less fat than our regular ‘product’ ’’); and (B) Quantitative information
15   comparing the level of fat in the product per labeled serving size with that of the
16   reference product that it replaces is declared adjacent to the most prominent claim

17
     or to the nutrition information (e.g., ‘‘fat content has been reduced from 8 g to 4 g

18
     per serving’’).

19
     9 CFR § 317.313(j)(2), § 381.413(j)(2), and 21 U.S.C. § 601(n)(6): Legible
20
     Boldface Print and Conspicuousness
21
22
     35.   For products bearing relative claims: (i) the label or labeling must state the
23
     identity of the reference product and the percent (or fraction) of the amount of the
24
     nutrient in the reference product by which the nutrient has been modified, (e.g.,
25
     ‘‘50 percent less fat than ‘reference product’ ’’ or ‘‘1⁄3 fewer calories than
26
     ‘reference product’ ’’); and (ii) This information shall be immediately adjacent to
27
     the most prominent claim in easily legible boldface print or type, in distinct
28
                                        12 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 13 of 26 Page ID #:13



 1
     contrast to other printed or graphic matter. 21 U.S.C § 601(n)(6) provides that:
 2
     “The term “misbranded” shall apply to any carcass, part thereof, meat or meat food
 3   product under one or more of the following circumstances:” “(6) if any word,
 4   statement, or other information required by or under authority of this chapter to
 5   appear on the label or other labeling is not prominently placed thereon with such
 6   conspicuousness (as compared with other words, statements, designs, or devices, in
 7   the labeling) and in such terms as to render it likely to be read and understood by
 8   the ordinary individual under customary conditions of purchase and use;”
 9
10   9 CFR § 317.363 and § 381.463 Nutrient Content Claims for “healthy”
11
12   36.   The term “healthy,” or any other derivative of the term “health,” may not be
13   used on the labeling of any meat (poultry) or meat (poultry) food product, provided
14   that “the product shall not contain more than 480 mg of sodium per reference
15   amount customarily consumed, per labeled serving size,” “The product has a
16   reference amount customarily consumed greater than 30 g or greater than 2

17
     tablespoons (tbsp) and contains 3 g or less of fat per reference amount customarily

18
     consumed.”
     37.   Even if the labels of the SPAM products did not use the terms of “health,
19
     healthy, healthful,” reasonable consumers would think the SPAM products are
20
     healthful. But, they are not healthful.
21
22
                                    First Cause of Action
23
       Violation of California’s Unfair Competition Law, California Business and
24
                Professions Code § 17200 et seq. Unlawful Conduct Prong
25
                    (By Plaintiff Connie Chong, on Behalf of the Class)
26
27

28
                                        13 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 14 of 26 Page ID #:14



 1
     38.   Plaintiff re-alleges and incorporates by reference the above allegations
 2
     contained in the paragraphs above as if fully set forth herein.
 3   39.   Defendant violated Cal. Bus. & Prof. Code §17200’s prohibition against
 4   engaging in an “unlawful” business act or practice by selling the SPAM products.
 5   The SPAM Products violated 9 CFR § 381.413(j)(2), and 21 U.S.C § 601(n)(6).
 6   Under the PPIA and the FMIA, meat and poultry products cannot be sold if the
 7   product has labeling that is false or misleading. U.S.C. § 457(c), § 607(d); 9 C.F.R.
 8   § 381.129(a), § 317.8(a).
 9   40.   Defendant misleadingly advertises the SPAM Products in its website.
10   Defendant violated Cal. Bus. & Prof. Code §17200’s prohibition against engaging
11   in an “unlawful” business act or practice by, inter alia, making the material
12   misrepresentations regarding the SPAM Products as set forth more fully
13   elsewhere in this Complaint; 1750 et seq. (the CLRA); Cal. Bus. & Prof. Code
14   §17500 (false advertising).
15   41.   Plaintiff seeks equitable relief on behalf of herself and the Class, which
16   relief includes, but is not limited to, the following: restitution; refunding Plaintiff

17
     and class members the full amount paid for the SPAM Products; injunctive relief

18
     for an order enjoining Defendant from falsely marketing and advertising the SPAM
     Products; punitive damages; costs and expenses, including attorneys’ and expert
19
     fees; interest; and any additional relief that this Court determines to be necessary or
20
     appropriate to provide complete relief to Plaintiff and the Class. Plaintiff seeks
21
     public injunctive relief that has the primary purpose and effect of prohibiting
22
     unlawful acts that threaten future injury to the general public. Class certification is
23
     not required for “public” injunctive relief under the UCL, FAL, and CLRA. (see
24
     McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
25
     //
26
     //
27

28
                                         14 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 15 of 26 Page ID #:15



 1
                                    Second Cause of Action
 2
       Violation of California’s Unfair Competition Law, California Business and
 3               Professions Code § 17200 et seq. Unfair Conduct Prongs
 4                  (By Plaintiff Connie Chong, on Behalf of the Class)
 5   42.   Plaintiff re-alleges and incorporates by reference the above allegations
 6   contained in the paragraphs above as if fully set forth herein.
 7   43.   The foregoing conduct also constitutes “unfair” business acts and practices
 8   within the meaning of Cal. Bus. & Prof. Code §17200. Defendant’s practices
 9   offend public policy and are unethical, oppressive, unscrupulous and violate the
10   laws stated. Defendant’s conduct caused and continues to cause substantial injury
11   to Plaintiff and Class Members.
12   44.   Defendant’s labeling and advertising of the SPAM Products is likely to
13   mislead reasonable consumers about the total amount of sodium in the SPAM
14   Products.
15   45.   Defendant either knew or reasonably should have known that the claims on
16   the labels of the SPAM Products were likely to mislead reasonable consumers.

17
     46.   In accordance with California Business & Professions Code section 17203,

18
     Plaintiff seeks an order enjoining Defendant from continuing to sell the SPAM
     Products through unlawful, and unfair acts and practices and to commence a
19
     corrective advertising and labeling campaign.
20
     47.   Plaintiff seeks equitable relief on behalf of herself and the Class, which
21
     relief includes, but is not limited to, the following: restitution; refunding Plaintiff
22
     and class members the full amount paid for the SPAM Products; injunctive relief
23
     for an order enjoining Defendant from falsely marketing and advertising the SPAM
24
     Products; punitive damages; costs and expenses, including attorneys’ and expert
25
     fees; interest; and any additional relief that this Court determines to be necessary or
26
     appropriate to provide complete relief to Plaintiff and the Class. Plaintiff seeks
27
     public injunctive relief that has the primary purpose and effect of prohibiting
28
                                         15 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 16 of 26 Page ID #:16



 1
     unlawful acts that threaten future injury to the general public. Class certification is
 2
     not required for “public” injunctive relief under the UCL, FAL, and CLRA. (see
 3   McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
 4
 5                                  Third Cause of Action
 6    Violation of California’s False and Misleading Advertising Law, California
 7                     Business and Professions Code § 17500 et seq.
 8                  (By Plaintiff Connie Chong, on Behalf of the Class)
 9
10   48.   Plaintiff re-alleges and incorporates by reference the above allegations
11   contained in the paragraphs above as if fully set forth herein.
12   49.   California Business & Professions Code §17500 prohibits various deceptive
13   practices in connection with the dissemination in any manner of representations
14   which are likely to deceive and/or mislead members of the public to purchase
15   products and services such as the SPAM Products.
16   50.   Defendant disseminated, through common advertising, misleading

17
     statements about the SPAM Products and Defendant knew or should have known

18
     that the SPAM Products’ label did not conform to the advertisements or
     representations regarding the SPAM Products. Plaintiff and the Class relied upon
19
     the advertisements and misrepresentations to their detriment.
20
     51.   As alleged herein, Defendant, in its labeling and advertising of the SPAM
21
     Products, makes misleading advertising claim, as it mislead consumers as to the
22
     total amount of sodium in the SPAM Products.
23
     52.   In reliance on these misleading advertising claims, Plaintiff and the members
24
     of the California Subclass purchased and used the SPAM Products without the
25
     knowledge that the products contain a substantial amount of total sodium.
26
     53.   Defendant knew or should have known that the labeling and marketing of
27
     the SPAM Products was likely to mislead consumers.
28
                                        16 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 17 of 26 Page ID #:17



 1
     54.   Plaintiff seeks equitable relief on behalf of herself and the Class, which
 2
     relief includes, but is not limited to, the following: restitution; refunding Plaintiff
 3   and class members the full amount paid for the SPAM Products; injunctive relief
 4   for an order enjoining Defendant from falsely marketing and advertising the SPAM
 5   Products; punitive damages; costs and expenses, including attorneys’ and expert
 6   fees; interest; and any additional relief that this Court determines to be necessary or
 7   appropriate to provide complete relief to Plaintiff and the Class. Plaintiff seeks
 8   public injunctive relief that has the primary purpose and effect of prohibiting
 9   unlawful acts that threaten future injury to the general public. Class certification is
10   not required for “public” injunctive relief under the UCL, FAL, and CLRA. (see
11   McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
12
13                                  Fourth Cause of Action
14     Violation of California’s Consumers Legal Remedies Act, California Civil
15                                     Code § 1750 et seq.
16                  (By Plaintiff Connie Chong, on Behalf of the Class)

17
18
     55.   Plaintiff re-alleges and incorporates by reference the above allegations
     contained in the paragraphs above as if fully set forth herein.
19
     56.   This cause of action arises under the Consumers Legal Remedies Act
20
     (“CLRA”), Cal. Civ. Code §1750, et seq. Plaintiff is a consumer as defined by
21
     Cal. Civ. Code §1761(d). Defendant’s SPAM Products constitute “products” as
22
     defined by Cal. Civ. Code §1761(a) and (b). At all times relevant hereto,
23
     Defendant constituted “persons” as that term is defined in Cal. Civ. Code §1761(c),
24
     and Plaintiff’s and Class Members’ purchases of the SPAM Products constitute
25
     “transactions,” as that term is defined in Cal. Civ. Code §1761(e).
26
     57.   Defendant violated and continues to violate the CLRA by engaging in the
27
     following deceptive practices specifically proscribed by Cal. Civ. Code §1770(a),
28
                                         17 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 18 of 26 Page ID #:18



 1
     in transactions with Plaintiff and Class Members that were intended to result or
 2
     which resulted in the sale of the SPAM Products to consumers:
 3   (a) In violation of Cal. Civ. Code §1770(a)(5), Defendant’s acts and practices
 4   constitute misrepresentations that the SPAM Products in question have
 5   characteristics, benefits or uses which they do not have;
 6   (b) In violation of Cal. Civ. Code §1770(a)(7), Defendant misrepresented
 7   that the SPAM Products are of particular standard, quality and/or grade, when they
 8   are of another; and
 9   (c) In violation of Cal. Civ. Code §1770(a)(9), Defendant advertised the SPAM
10   Products with the intent not to sell them as advertised or represented.
11   (d) In violation of Cal. Civ. Code §1770(a)(16), Defendant represented that “the
12   subject of a transaction has been supplied in accordance with a previous
13   representation when it has not.”
14   58.   Defendant’s representations misleading and in violation of the CLRA.
15   59.   In addition, pursuant to Civil Code §1780(a)(2), Plaintiff is entitled to, and
16   therefore seek, a Court order enjoining the above-described wrongful acts and

17
     practices that violate Cal. Civ. Code §1770:

18
     (1) enjoining Defendant from continuing to engage in the deceptive practices
     described above;
19
     (2) requiring Defendant to provide public notice of the true nature of the SPAM
20
     Products; and
21
     (3) enjoining Defendant from such deceptive business practices in the future.
22
     Plaintiff seeks public injunctive relief that has the primary purpose and effect of
23
     prohibiting unlawful acts that threaten future injury to the general public. Class
24
     certification is not required for “public” injunctive relief under the UCL, FAL, and
25
     CLRA. (see McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
26
27

28
                                        18 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 19 of 26 Page ID #:19



 1
     60.   Plaintiff and the Class are also entitled to recover attorneys’ fees, costs,
 2
     expenses and disbursements pursuant to Cal. Civ. Code §§1780 and 1781.
 3   61.   Pursuant to section 1782 of the CLRA, Plaintiff is hereby notifying
 4   Defendant in writing of its particular violations of section 1770 of the CLRA and is
 5   demanding, among other actions, that Defendant cease marketing the SPAM
 6   Products as set forth in detail above and correct, repair, replace, or otherwise
 7   rectify the SPAM Products that are in violation of section 1770 as set forth in detail
 8   above. (Exhibit 1.) If Defendant fails to respond to Plaintiff’s demand within 30
 9   days of this notice, pursuant to section 1782 of the CLRA, Plaintiff will amend this
10   Class Action Complaint to request, in addition to the above relief, statutory
11   damages, actual damages, punitive damages, interest, and attorneys’ fees, pursuant
12   to sections 1780 and 1781.
13
14                                  Fifth Cause of Action
15                                   Unjust Enrichment
16                          (By Plaintiff, on Behalf of the Class)

17
18
     62.   Plaintiff re-alleges and incorporates by reference the above allegations
     contained in the paragraphs above as if fully set forth herein.
19
     63.   Plaintiff brings this claim for unjust enrichment on behalf of the Class.
20
     64.   As a direct and proximate result of Defendant’s acts set forth herein,
21
     Defendant has been unjustly enriched.
22
     65.   As a result of Defendant’s misleading labeling, advertising, marketing, and
23
     sales of the SPAM Products, Defendant unjustly enriched itself at the expense of
24
     Plaintiff and the Class members, through Plaintiff’s and the Class members’
25
     payment of the purchase price for the products.
26
     66.   Under the circumstances, it would be against equity and good conscience to
27
     permit Defendant to retain the ill-gotten benefits it received from Plaintiff and the
28
                                        19 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 20 of 26 Page ID #:20



 1
     Class members, in light of the fact that the SPAM Products that Plaintiff and the
 2
     Class members purchased were not what Defendant purported them to be. Thus, it
 3   would be unjust or inequitable for Defendant to retain the benefit without
 4   restitution to Plaintiff and the Class members for the monies paid to Defendant for
 5   the SPAM Products.
 6   67.   Plaintiff and the Class members seek restitution of, disgorgement of, and/or
 7   the imposition of a constructive trust upon all profits, benefits, and compensation
 8   Defendant obtained from its improper conduct alleged herein.
 9
10   PRAYER FOR RELIEF
11
12         WHEREFORE, Plaintiff prays this Court enter a judgment against
13   Defendant that:
14   1.    This action be certified and maintained as a class action under Rule 23(b)(2)
15   and (b)(3) of the Federal Rules of Civil Procedure and certify the proposed Class
16   as defined, appointing Plaintiff as representatives of the Class, and appointing the

17
     attorneys and law firms representing Plaintiff as counsel for the Class;

18
     2.    Awards compensatory, statutory and/or punitive damages.
     3.    Awards Plaintiff and Class Members the costs of this action, including
19
     reasonable attorneys’ fees and expenses;
20
     4.    Orders Defendant to immediately cease its wrongful conduct as set forth
21
     above; enjoins Defendant from continuing to falsely market and advertise, conceal
22
     material information, and conduct business via the unlawful and unfair business
23
     acts and practices complained of herein; orders Defendant to engage in a corrective
24
     notice campaign, and requires Defendant to reimburse to Plaintiff and all Class
25
     Members the purchase price paid for the SPAM Products;
26
     5.    Awards equitable monetary relief, including restitution and disgorgement of
27
     all ill-gotten gains, and the imposition of a constructive trust upon, or otherwise
28
                                        20 (COMPLAINT)
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 21 of 26 Page ID #:21



 1
     restricting the proceeds of Defendant’s ill-gotten gains, to ensure that Plaintiff and
 2
     Class Members have an effective remedy;
 3   6.    Awards pre-judgment and post-judgment interest at the legal rate; and
 4   7.    Such further legal and equitable relief as this Court may deem just and
 5   proper.
 6
 7   JURY TRIAL REQUESTED
 8         Plaintiff demands a trial by jury on all issues so triable.
 9
10   DATED: December 30, 2019                       LAW OFFICE OF JUAN HONG
11                                                  /s/ Juan Hong
                                                    JUAN HONG
12
                                                    4199 Campus Drive Suite 550
13                                                  Irvine, CA 92612
14
                                                    Telephone: (949) 509-6505
                                                    Fax: (949) 335-6647
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                        21 (COMPLAINT)
Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 22 of 26 Page ID #:22
 Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 23 of 26 Page ID #:23



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   EXHIBIT 1.
26
27

28
                                   23 (COMPLAINT)
   Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 24 of 26 Page ID #:24



                   Juan Hong, A Law Corp, Law Office of Juan Hong
                    4199 Campus Drive Suite 550, Irvine, CA 92612
                    Telephone: (949) 509-6505, Fax: (949) 335-6647

                                December 30, 2019

Hormel Foods Corp
1 Hormel Place
Austin, MN 55912

      RE: Connie Chong v. Hormel Foods Corp.

Dear Hormel Foods Corp.:

       Our law firm represents Connie Chong and all other consumers similarly
situated in an action against Hormel Foods Corp. (“Defendant”) arising out of,
inter alia, misrepresentations by Defendant to consumers.
       Plaintiff’s claim is essentially that, because defendant’s labels of SPAM
25% LESS SODIUM and SPAM LITE (“SPAM Products”) do not comply with
state and federal requirements regarding the quantitative information, she could not
see or did not understand the quantitative information, and therefore was misled by
the unlawful packaging and purchased the product based thereon. Defendant’s
products are misbranded and unmarketable. Plaintiff was misled as a result of the
misbranding and suffered. Defendant’s advertisements of the SPAM Products are
misleading.
       Plaintiff Connie Chong and others similarly situated purchase the SPAM
Products unaware that they are not healthy due to high level of sodium. Thus, the
statements are misleading and reasonably likely to deceive the public. The full
claims, including the facts and circumstances surrounding these claims, are
detailed in the Class Action Complaint.
       Defendant’s representations are misleading and constitute unfair methods of
competition and unlawful, unfair, and fraudulent acts or practices, undertaken by
Defendant with the intent to induce the consuming public to purchase the SPAM
Products.
       Defendant violated and continues to violate the Consumers Legal Remedies
Act (CLRA) by engaging in the following deceptive practices specifically
proscribed by Cal. Civ. Code §1770(a), in transactions with Plaintiff and Class
Members that were intended to result or which resulted in the sale or lease of
goods or services to consumers:


                                         1
   Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 25 of 26 Page ID #:25



(a) In violation of Cal. Civ. Code §1770(a)(5), Defendant’s acts and practices
constitute misrepresentations that the SPAM Products have characteristics, benefits
or uses which they do not have;
(b) In violation of Cal. Civ. Code §1770(a)(7), Defendant misrepresented that the
SPAM Products are of particular standard, quality and/or grade, when they are of
another; and
(c) In violation of Cal. Civ. Code §1770(a)(9), Defendant advertised the SPAM
Products with the intent not to sell them as advertised or represented.
(d) In violation of Cal. Civ. Code §1770(a)(16), Defendant represented that “the
subject of a transaction has been supplied in accordance with a previous
representation when it has not.”

        While the Complaint constitutes sufficient notice of the claims asserted,
pursuant to California Civil Code § 1782, we hereby demand on behalf of our
client and all others similarly situated that Defendants immediately correct and
rectify this violation of California Civil Code § 1770 by ceasing the misleading
marketing campaign and ceasing dissemination of misleading information as
described in the enclosed Complaint. In addition, Defendants should offer to
refund the purchase price to all consumer purchasers of the SPAM Products, plus
reimbursement for interest, costs, and fees.
        Plaintiff will, after 30 days from the date of this letter, amend the Complaint
without leave of Court, as permitted by California Civil Code § 1782, to include
claims for actual and punitive damages (as may be appropriate) if a full and
adequate response to this letter is not received. These damage claims also would
include claims under the Consumers Legal Remedies Act. Thus, to avoid further
litigation, it is in the interest of all parties concerned that Defendants address these
violations immediately.
        Defendants must undertake all of the following actions to satisfy the
requirements of California Civil Code § 1782(c):
(1) Identify or make a reasonable attempt to identify purchasers of the SPAM
Products for the three years prior to January of 2020;
(2) Notify all such purchasers so identified that upon their request, Defendant
will offer an appropriate remedy for its wrongful conduct, which can include a full
refund of the purchase price paid for the SPAM Products, plus interest, costs fees,
by mailing them a notice via certified mail. Provide this office with proof that you
delivered the notice to everyone referenced;
(3) Undertake (or promise to undertake within a reasonable time if it cannot be
done immediately) the actions described above for all the SPAM Products
purchasers who so request; and


                                           2
   Case 2:19-cv-10944 Document 1 Filed 12/30/19 Page 26 of 26 Page ID #:26



(4) Cease from representing to consumers that SPAM Products provides the
benefits described in the aforementioned Defendant’s labels and advertisements,
when there is no reasonable basis for so claiming, as more fully described in the
enclosed Complaint.

We await your response.

                                             Sincerely yours,
                                             /s/ Juan Hong
                                             Juan Hong
                                             LAW OFFICE OF JUAN HONG
                                             4199 Campus Drive Suite 550
                                             Irvine, CA 92612




                                         3
